COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Reynaldo Morales v. Travelers Indemnity Co.

Appellate case number:    01-19-00051-CV

Trial court case number: 2016-02771

Trial court:              165th District Court of Harris County

        The mandate in this case issued on February 14, 2020. On March 12, appellant, Reynaldo
Morales, filed a motion to reconsider. This Court no longer has jurisdiction over this appeal. The
Court’s plenary power over its judgment has expired. See TEX. R. APP. P. 19.1. Accordingly, no
further action can be taken by this Court in this appeal.

       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightowerr________
                    Acting individually  Acting for the Court


Date: ___April 30, 2020_____